Citation Nr: 1011768	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  The Veteran also had a second period of 
active duty from October 1974 to May 1976; however, in an 
Administrative Decision dated in December 1977, the RO 
concluded that the Veteran's discharge in May 1976 was a 
discharge not under conditions other than dishonorable, and 
was therefore a bar to VA benefits for that period of 
service.  38 C.F.R. § 3.12 (2009).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied entitlement to TDIU.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Prior to adjudicating the TDIU claim, the RO sent a July 2006 
letter to the Veteran, which discussed specific evidence 
needed to substantiate the claim.  VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Sought after and 
obtained records include those from the Social Security 
Administration (SSA).  Neither the appellant nor his 
representative have referred to any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

As part of its duty to assist the Veteran, VA also provided 
him a VA examination in August 2007.  That examination was 
adequate, as the opinion supplied was based on a thorough 
examination of the Veteran, his service-connected 
disabilities, his medical history and complaints, his 
occupational history, and objective findings.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

A TDIU claim may be granted where the schedular rating is 
less than total and the service-connected disabilities 
preclude a veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If there is only one such disability, it must 
be rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. 
§ 4.16(a).  If these percentage requirements are not met, but 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability, 
the case will be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

First, it must be determined whether the Veteran meets the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
In this case, the Veteran's service-connected disabilities 
are as follows: post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; tinnitus, evaluated as 10 
percent disabling; and bilateral hearing loss, evaluated as 
10 percent disabling.  The combined rating is 60 percent.  
See February 2008 RO rating decision.  The Board points out 
the Veteran meets the threshold minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a) due to the 
fact that his three service-connected disabilities may be 
characterized as either "disabilities resulting from common 
etiology or a single accident" or "multiple injuries 
incurred in action."  To this, the Veteran served as an 
infantryman in Vietnam, and the RO noted when it granted 
service connection for hearing loss and tinnitus in March 
1971 that the Veteran had given a history of heavy gunfire, 
and his PTSD is due in part to incoming rocket fire and 
firefights, as was noted in the January 1997 rating decision 
in which service connection was granted for this disorder. 

Second, in addition to meeting the percentage requirements 
for TDIU, the evidence must also show, for the claim to be 
granted, that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  In support of his claim, the Veteran 
reported in his June 2006 VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) that he last worked in 2003.  He also 
reported that he had completed two years of college, and that 
his work experience, from October 2000 to 2003, was that of a 
bellman.  Another Form 21-8940, received in March 2008, shows 
that the Veteran reported last working as a driver for what 
appears to be an automobile parts store from 2001 to 2002 and 
also as a bellboy from 2002 to 2004.  

The record includes several volumes of medical records dated 
from November 1970 to December 2007.  Information supplied 
from the SSA shows that the Veteran began receiving 
disability benefits effective in January 1994.  His primary 
diagnosis was listed as "anxiety related disorders," and a 
secondary diagnosis of "disorders of the back" was also 
noted.  See Form SSA-833-C3 (Cessation or Continuance of 
Disability or Blindness Determination and Transmittal), dated 
in July 2002.  A May 2004 VA PTSD examination report shows 
that the Veteran informed the examiner at that time that the 
longest full-time job he had ever had was for approximately 
one year from 1972 to 1973.  

While the Veteran has claimed that a VA physician supplied an 
opinion to the effect that he was unemployable due to his 
service-connected disabilities (see VA Form 21-4138, 
Statement in Support of Claim, dated in July 2007), he has 
not alleged that any other medical records, not already on 
file, include an opinion as to the impact of his service-
connected disabilities on his employability.  Records from 
the VA doctor whom the Veteran stated rendered an opinion are 
in the claims file, and the opinion is provided in a July 
2007 psychiatry note which is discussed below.  

The VA psychiatry note, dated in July 2007, shows that the 
Veteran requested "formal documentation in the chart that he 
is unable to work."  The VA staff physician ["Psychiatry"] 
who signed the note, reported that the Veteran was 
recuperating adequately from a bunionectomy.  She added that 
the Veteran was on "SSD" (SSA disability), was recovering 
from status post "CVA" (cerebrovascular accident), had 
hypertension, and had been unable to work for a number of 
years.  She concurred that the Veteran was "disabled by both 
physical and psychiatric illness, is unable to work, and is 
unlikely to be able to resume gainful employment in the 
foreseeable future, given the current state of available 
medical and psychiatric treatments."  

The report of an August 2007 VA individual unemployability 
examination shows that the examiner was tasked by the RO with 
conducting a detailed mental status examination which was to 
include a discussion of the effects of the Veteran's PTSD on 
his social and occupational functioning.  The examiner also 
noted that she was to comment on how the Veteran's PTSD 
affected his ability to perform physical or sedentary types 
of employment.  The examiner observed that the Veteran was 
service-connected for PTSD, impaired hearing, and tinnitus.  
The Veteran provided a history of low back problems since he 
was in the military, and of symptoms, such as nightmares, 
problems with anger, and being easily startled, concerning 
his PTSD.  The examiner noted that psychiatric testing had 
shown the presence of "mild" PTSD.  The testing was also 
shown to reveal mild to moderate depression.  The examiner 
added that while testing conducted in 2005 had shown an 
increase, from 2004, in anxiety suffered by the Veteran, this 
increase was noted to be as least as likely as not 
attributable to pain associated with his [nonservice-
connected] back disorder.

The examiner also commented on the July 2007 VA opinion, 
where the VA doctor had found the Veteran to be unable to 
work.  Following examination of the Veteran, the examiner 
commented that the Veteran met the DSM-IV (Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994)) criteria for diagnoses of PTSD and for a mood 
disorder secondary to back pain.  She added that given the 
"mild nature" of the Veteran's PTSD and his anxiety it was 
less likely than not that these disorders would interfere 
with his employment or social functioning to the point he 
would be individually unemployable.  She added that the 
Veteran was nevertheless in pain, and as a result his mood 
was affected and he was depressed.  She specifically found 
that it was less likely than not that his PTSD and mood 
disorder were so severe as to keep the Veteran from 
performing physical or sedentary types of employment.  The 
examiner further opined that it was less likely than not that 
the Veteran was individually unemployable for mental health 
reasons alone.  The examiner rendered an Axis I diagnosis of 
PTSD; and Axis III diagnoses of chronic asthma, 
hypercholesterolemia, hypertension, degenerative joint 
disease, diverticulosis, history of transient ischemic 
attack, hypertrophy of the prostate, and male erectile 
disorder.  A Global Assessment of Functioning (GAF) score of 
60 was provided for the Axis I diagnosis of PTSD.  A GAF 
score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV.  

Review of the evidence in the Veteran's claim folders also 
shows that he failed to report for a VA audio examination, 
scheduled to have been conducted in August 2007.  Results 
from this examination may have been both probative and 
beneficial as relating to the Veteran's claim, in that the 
July 2007 examination order specifically requested the audio 
examiner to comment on what affect the Veteran's service-
connected bilateral hearing loss and tinnitus had on his 
ability to perform physical and sedentary types of 
employment.  If a veteran desires help with his claim, he 
must cooperate with VA's efforts to assist him, to include 
reporting for scheduled examinations.  See 38 U.S.C.A. 
§§ 5103A, 5107; also see Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("[t]he duty to assist is not always a one-way 
street.").

Thus, the only evidence that supports the claim of TDIU in 
this case are the assertions made by the Veteran and, to a 
limited extent, the opinion in the July 2007 VA psychiatric 
note.  The Board concludes, for the reasons noted below, that 
the preponderance of the evidence of record demonstrates that 
the Veteran is not precluded from performing either physical 
or sedentary work due to his service-connected PTSD.  

After weighing the medical evidence, particularly the two 
opinions in the case as to the Veteran's employability, the 
Board finds the opinion of the August 2007 VA examiner to be 
more persuasive on the issue of the Veteran's employability 
than the July 2007 VA doctor's opinion for several reasons.  
First, while in July 2007, the VA staff physician opined that 
the Veteran was both physically and psychiatrically disabled, 
and as such, unable to work, she did not specifically 
attribute this finding to the Veteran's service-connected 
disabilities.  She noted several of the Veteran's 
disabilities in the note including non-service connected 
disabilities.  Second, she did not examine the Veteran on the 
day she provided the opinion, nor is she shown to have done 
any testing, taken any history from the Veteran regarding his 
occupational or educational background, or to have had an 
opportunity to review the Veteran's history as depicted in 
any other medical reports.  

In contrast, the August 2007 VA examiner offered her opinion 
following a detailed mental status examination preceded by 
her documenting the Veteran's past medical history; 
psychological testing including the Mississippi Scale for 
Combat Related Posttraumatic Stress Disorder the Beck 
Depression Inventory, and the Beck Anxiety Index; and her 
review of VA electronic notes which provided her with the 
most current assessments of the Veteran's physical and mental 
status, and the most recent records are the most important in 
assessing current disability affecting employability.  
Concerning the latter, the Board notes that the August 2007 
VA examiner specifically commented as to the findings found 
in the July 2007 VA psychiatric note.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an 
examiner learns from the claims file for use in forming the 
expert opinion that matters and that, when the Board uses 
facts obtained from one opinion over another, it is incumbent 
upon the Board to point out those facts and explain why they 
were necessary or important in forming the appropriate 
medical judgment).  In addition, the August 2007 VA examiner 
showed an awareness that it was important for adjudicators to 
render an assessment about the affect of the 
service-connected PTSD on employability and not to render an 
opinion about the Veteran's employability in general based on 
both service-connected and non-service-connected disorders, 
as the July 2007 VA examiner did.  Finally, the report of the 
August 2007 VA examiner is more full and complete than the 
short note from the VA doctor in July 2007, and thus, the 
report includes a rationale for the conclusions reached, 
which the July 2007 examiner did not.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his 
opinion.").  

Thus, the opinion provided by the August VA examination was 
based on a thorough examination of the Veteran including the 
administration of psychological testing, an awareness of his 
service-connected PTSD disability, and consideration of his 
medical history and complaints both from the Veteran himself 
as well as from review of current electronic treatment notes 
and reports.  Therefore, the Board finds the August 2007 
examiner's opinion more persuasive than that of the July 2007 
staff physician and assigns it more probative weight as to 
the issue of the Veteran's employability than it does to the 
other opinion and to the Veteran's own assertions.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that, it is the 
Board's duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another).  Thus, the Board concludes that the 
preponderance of the evidence in his case is against the 
claim for TDIU.  See Gilbert, 1 Vet. App. at 54.

In so concluding, the Board notes that the Veteran was found 
totally disabled by the SSA effective in 1994.  Although VA 
is required to consider the SSA's findings, VA is not bound 
by their conclusions.  Adjudication of VA and Social Security 
claims is based on different laws and regulations.  Further, 
and of significant note, review of records obtained from SSA 
show that the award of disability benefits was based not only 
on the Veteran's psychiatric problems, but also on a 
nonservice-connected disorder (i.e., a back disorder).  

Although the Veteran's service-connected PTSD, rated as 50 
percent disabling and characterized by the VA examiner in 
August 2007 as "mild," limits his occupational 
opportunities, it is not shown to be of such severity as to 
preclude gainful employment.  In this regard, the Board 
notes, "The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough."  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1995).  "A high rating in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment."  Id.  In this case, there simply is no evidence 
to warrant a total disability rating based on the Veteran's 
service-connected disabilities alone.  

Finally, the Board notes that, in a February 2010 Informal 
Hearing Presentation, the Veteran's representative urged the 
Board to remand this claim so that the Veteran's last two 
employers could be contacted in an effort to determine the 
nature of the Veteran's behavior in dealing with his 
supervisor and other employees.  The Board does not find such 
development to be necessary.  The Board will concede that the 
Veteran had difficulty in former work environments.  This 
fact, however, does not negate the opinion of the August 2007 
VA examiner, who found that the Veteran was not precluded 
from performing either physical or sedentary-type employment 
due to his service-connected PTSD.  And, again, the Veteran 
did not appear for a scheduled VA audio examination in August 
2007 to assess degree of disability resulting from his 
hearing loss and tinnitus.  

In sum, although the Veteran has reportedly not held 
employment since either 2003 or 2004, the preponderance of 
the evidence is against finding that his service-connected 
conditions have resulted in unemployability.  See Gilbert, 1 
Vet. App. at 54.  Rather, the evidence demonstrates that the 
Veteran's service-connected disabilities (PTSD, bilateral 
hearing loss, and tinnitus) are not sufficient by themselves 
to render the Veteran unemployable.  Accordingly, the claim 
must be denied.  




ORDER

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


